 


 HR 6531 ENR: Vessel Hull Design Protection Amendments of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6531 
 
AN ACT 
To amend chapter 13 of title 17, United States Code (relating to the vessel hull design protection), to clarify the definitions of a hull and a deck. 
 
 
1.Vessel hull design protection 
(a)Short titleThis Act may be cited as the Vessel Hull Design Protection Amendments of 2008. 
(b)Designs protectedSection 1301(a) of title 17, United States Code, is amended by striking paragraph (2) and inserting the following: 
 
(2)Vessel featuresThe design of a vessel hull, deck, or combination of a hull and deck, including a plug or mold, is subject to protection under this chapter, notwithstanding section 1302(4).. 
(c)ExceptionsSection 1301(a) of title 17, United States Code, is amended by adding at the end the following: 
 
(3)ExceptionsDepartment of Defense rights in a registered design under this chapter, including the right to build to such registered design, shall be determined solely by operation of section 2320 of title 10 or by the instrument under which the design was developed for the United States Government.. 
(d)DefinitionsSection 1301(b) of title 17, United States Code, is amended— 
(1)in paragraph (2), by striking vessel hull, including a plug or mold, and inserting vessel hull or deck, including a plug or mold,; 
(2)by striking paragraph (4) and inserting the following: 
 
(4)A hull is the exterior frame or body of a vessel, exclusive of the deck, superstructure, masts, sails, yards, rigging, hardware, fixtures, and other attachments.; and 
(3)by adding at the end the following: 
 
(7)A deck is the horizontal surface of a vessel that covers the hull, including exterior cabin and cockpit surfaces, and exclusive of masts, sails, yards, rigging, hardware, fixtures, and other attachments.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
